As filed with the Securities and Exchange Commission on September 15, 2010 Registration No. 333-168277 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 A MENDMENT N O . 1 TO F ORM S-1REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 ETFS ASIAN GOLD TRUST Sponsored by ETF Securities USA LLC (Exact name of Registrant as specified in its charter) New York (State or other jurisdiction ofincorporation or organization) 1040 (Primary Standard Industrial ClassificationCode Number) 26-[ 
